DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 3/31/22.
3.    Claims 1 - 20 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1 - 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Perlman (US 20110107220) and in view of Zalewski (US 20100273553) and further in view of Himoto (US 20020111216).
6.	Regarding claims 1, 9 and 15, Perlman discloses a method (paragraphs 115, 265, 285 and 512 and FIG. 37i), comprising: 
generating a video recording (i.e. the compressed video recording described in paragraph 285) of game play of a player playing a video game (paragraphs 265 and 285); 
receiving from a client device (i.e. client devices 205 described in paragraph 115 wherein the player can create the Brag Clip as described in paragraphs 130, 265 and 285) a start tag and an end tag (i.e. start time and end time that related to the total/elapsed time described in paragraph 512 and shown in FIG. 37I, part 3753) within the video recording (within the Brag Clip 2003 wherein the Brag Clip 2003 include the video recording as described in paragraph 285)  defining a portion (i.e. a portion that is associated with the Brag Clip as described in paragraphs 130, 265 and 285) of the video game (paragraphs 115, 130, 265, 285 and 512 and FIG. 37i); 
and generating a mini-game of the video game (i.e. a Brag Clip 2003 wherein the Brag Clips 2003 the can also be "3D DVR" video segments (i.e., a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint as described in paragraph 285; the Brag Clip read on the claimed min-game because it is a portion of the game that can be viewed at a different camera viewpoint) based on the video recording (i.e. the compressed video recording described in paragraph 285), wherein the start tag corresponds to a start position of the mini-game and the end tag corresponds to an end position of the mini-game (paragraphs 265, 285 and 512 and FIG. 37i, since the brag clip is the video recording with additional camera viewing feature, the brag clip/mini game and the video recording will have the same start position (start tag) /end position (end tag), which means that the start tag corresponds to a start position of the mini-game and the end tag corresponds to an end position of the mini-game); 
the mini-game that includes game code (i.e. a game state sequence from the game as described in paragraph 285) from the video game, the game code being assembled to enable game interactivity (i.e. game interactivity of allowing the user to change the camera viewpoint) that parallels game interactivity captured in the video recording (i.e. the compressed video recording described in paragraph 285) between the start position and the end position (i.e. start time and end time that related to the total/elapsed time described in paragraph 512 and shown in FIG. 37i, part 3753) (paragraphs 265, 285 and 512 and FIG. 37i; Using BRI (broadest reasonable interpretation) in light of the specification, the examiner is interpreting the term “mini-game“ as a portion of game that include game information.  Perlman teaches a portion of a game that include game information (i.e. game state sequence), which means that Perlman teaches the claimed “mini-game”.).  
Perlman fails to explicitly disclose the following limitations:
the mini-game being an executable game
Zalewski teaches the mini-game (i.e. the interactive mini-game described in the abstract) being an executable game (abstract and paragraphs 12, 54 and 68 and FIG. 8; paragraph 12 teaches a computer program embedded in a computer-readable storage medium, when executed by one or more processors, performs the method operations; paragraph 54 teaches The instructions for placement of the IC can include the desired time period for displaying the IC, the placement of the IC in the media segment being displayed, the type of IC being displayed, whether a response is expected from the client, etc. The instructions can be received in the form of formatted plain text, in a file, as a downloadable program (such as a Java applet) to be executed at the client, etc.).
Zalewski also teaches generating a mini-game (i.e. mini-game of a video game) based on a video (i.e. the video recording) (abstract and paragraph 11; paragraph 11 teaches a method includes an operation to obtain a television program that lacks interactive capabilities. Further, the method obtains a television commercial, which includes an interactive network video game. Additionally, instructions for adding the television commercial to the television program are obtained. The instructions are used to combine the television program with the television commercial resulting in an interactive segment which responds to player input. The resulting interactive segment is displayed to a user to enable the user to play the interactive network video game. The television commercial can be inserted within consecutive frames of the television program, or can be overlaid on frames of the television program, allowing the user to play the game while the television program is displayed),
Therefore, one ordinary skilled in the art at the time of present invention would have modified Perlman in view of Zalewski to modify/expand the mini-game described by Perlman into the interactive mini-game described by Zalewski in order to achieve the predictable result of providing an innovational interesting game system.
The combination of Perlman and Zalewski fail to explicitly disclose the following limitations:
“generating a mini-game of the video game based on the video recording” to enable a new game play for the portion of the video game, 
“the game code being assembled to enable game interactivity” in the new game play “that parallels game interactivity captured in the video recording between the start position and the end position”.
Himoto teaches:
generating a mini-game (i.e. the training game described in paragraph 181) of the video game (i.e. based on the video recording) to enable a new game play (i.e. new game play in the training game) for the video game  (i.e. for a portion of the video game) (paragraphs 180 - 182), 
the game code (i.e. game code associated with the program described in paragraph 12) being assembled to enable game interactivity in the new game play (i.e. new game play in the training game) that parallels game interactivity (i.e. game interactivity captured in the video recording) between the start position and the end position (i.e. the start position and the end position of the fighting game described in paragraphs 80 and 182) (Abstract and paragraphs 180 - 182).
Therefore, one ordinary skilled in the art at the time of present invention to modify the combination of Perlman and Zalewski in view of Himoto to include the aforementioned method in order to (provide) an innovational interesting game system (as described by Himoto, paragraph 6).
	Regarding claim 15 (in additional to the limitations described above), Perlman also discloses a computer system (i.e. . client devices 205/a general-purpose computer described in paragraph 115) comprising: a processor; memory coupled to the processor and having stored therein instructions that, if executed by the computer system, cause the computer system to execute a method of claim 1 (paragraphs 115, 265, 285 and 512 and FIG. 37i; paragraphs 115 teaches The client devices 205 may be general-purpose computers such as Microsoft Windows- or Linux-based PCs or Apple, Inc. Macintosh computers with a wired or wireless connection to the Internet either with internal or external display device 222, or they may be dedicated client devices such as a set-top box (with a wired or wireless connection to the Internet) that outputs video and audio to a monitor or TV set 222, or they may be mobile devices, presumably with a wireless connection to the Internet).
9.	Regarding claims 2, 10 and 16, Perlman also discloses the client device is associated with the player (i.e. the player described in paragraphs 265 and 285) (paragraphs 115, 265, 285).
10.	  Regarding claims 3, Perlman also discloses the mini-game includes a portion of the video recording and an executable portion (i.e., the portion that allows the user to change the camera viewpoint as described in paragraph 285) (paragraphs 265 and 285).
11.	  Regarding claims 4, 11 and 17, Perlman also discloses receiving user generated content from the client device; and adding the user generated content to the brag clip (i.e.  the portion of the video recording (provided in the mini-game) or to the executable portion, which both are included in the brag clip) (paragraph 288; Users will also be able to overdub their own audio onto Brag Clips that is either recorded from microphones or uploaded)
12.	Regarding claims 5, 12 and 18, Perlman also discloses wherein the user generated content is placed at a beginning, or end, or between the beginning or the end of the mini-game (paragraph 288; paragraph 288 teaches that the user generated audio/content can be overdubbed into at least a portion of the mini-game/brag clip (i.e. between the beginning or the end of the mini-game)) 
13.	Regarding claim 6, Perlman also discloses the executable portion (i.e., the portion that allows the user to change the camera viewpoint as described in paragraph 285) includes the game code (a game state sequence from the game that can be replayed and allows the user to change the camera viewpoint as described in paragraph 285) for the mini-game assembled based on a plurality of game states (i.e. game states of the game play) that identify instructions required to produce the mini-game between the start position and the end position (paragraphs 265, 285 and 512 and FIG. 37i).
14.	Regarding claims 7, 13 and 19, Perlman also discloses the user generated content is taken from a group consisting essentially of: a video clip; or an audio clip; or an image (paragraph 288; Users will also be able to overdub their own audio onto Brag Clips that is either recorded from microphones or uploaded).
15.	Regarding claims 8, 14 and 20, Perlman also discloses the user generated content includes one or more of the following: an introductory video clip; or greetings; or brief introduction of the mini-game; or comments; or game play information (paragraph 288; Users will also be able to overdub their own audio onto Brag Clips that is either recorded from microphones or uploaded. In this way, Brag Clips can be used to create custom animations, using characters and actions from games).



Response to Arguments
16.	Regarding claims 1 – 20, the applicant argues the combination of Perlman and Zalewski fail to teach the newly amended limitations of the claims (Remarks, pages 7 - 8).
	The examiner agrees. However, the new rejections of Perlman, Zalewski and Himoto teach all the newly amended limitations of claims 1 – 20 (see rejections above for details).

	Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Olivas (US 20070049372).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                       



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715